Exhibit 10.6
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 5, 2009 and is by and between FUEL TECH INC., a Delaware corporation
(the “Borrower”), the Loan Parties party hereto, and JPMORGAN CHASE BANK, N .A.,
a national banking association (“Lender”).
     WHEREAS, Lender and the Loan Parties are parties to a Credit Agreement
dated as of June 30, 2009 (as amended from time to time, the “Credit
Agreement”). The Credit Agreement evidences certain credit facilities pursuant
to which the Lender has made certain revolving loans to the Loan Parties on the
terms and conditions set forth therein. The Loan Parties’ obligations under the
Credit Agreement are further evidenced by that certain Promissory Note executed
by Borrower in the original principal amount of $25,000,000.00 dated June 30,
2009; and
     WHEREAS, a scrivener’s error has occurred in Section 6.14 (b) (“Leverage
Ratio”) of the Credit Agreement, which the parties intend to correct by the
execution of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:
     1. The parties acknowledge the accuracy of the foregoing recitals. All
capitalized terms used herein without specific definitions should be accorded
the meanings set forth for such terms in the Credit Agreement.
     2. The “Leverage Ratio” covenant set forth at Section 6. 14(b) of the
Credit Agreement is hereby amended by deleting the word “less,” and replacing
same with the word “greater” and by clarifying the dates upon which the covenant
will be measured. After giving effect to the foregoing Amendment,
Section 6.14(b) provides as follows:
“(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio, determined
for any period of four consecutive fiscal quarters ending on any measurement
date set forth below, to be greater than the ratio set forth below opposite such
period:

 



--------------------------------------------------------------------------------



 



      Measurement Date   Ratio
12/31/09
  2.0:1.0
3/31/10 and each quarter thereafter
  1.5:1.0

     3. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the Loan Parties and the Lender.
     4. Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect. The Credit Agreement and all rights and powers created
hereby are in all respects ratified and confirmed.
     5. This Amendment has been duly authorized, executed and delivered on
behalf of the Loan Parties pursuant to all requisite corporate authority, and
the Credit Agreement as amended hereby constitutes the legal, valid and binding
obligation of the Loan Parties, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditor’s rights.
     6. This Amendment may be signed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
     7. This Amendment is governed and controlled by the laws of the state of
Illinois.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
and year specified at the beginning hereof.

            BORROWER:

FUEL TECH, INC.,
a Delaware corporation
      By:   /s/ John P. Graham         Name:   John P. Graham        Title:  
Chief Financial Officer        FUEL TECH S.r.l.,
organized under the laws of the Italian Republic
      By:   /s/ John P. Graham         Name:   John P. Graham        Title:  
Director        LENDER:

JPMORGAN CHASE BANK, N.A.
a national association
      By:   /s/ Jennifer Folsom         Name:   Jennifer Folsom        Title:  
AVP     

 